DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I without traverse, corresponding to claims 1-13, in the reply filed 13 December 2021 is acknowledged.

Priority
This application relates to App. No. 14/976,321 (now US 10,136,820) as continuation-in-part (CIP).  The parent application does not support at least the following features recited in independent claim 1: treating and imaging using “compressive non-thermal low power focused ultrasound” and “exciting the nanoparticles in a first compressive, non-thermal, low power focused mode using an ultrasound source [...] so as to peel off the polymer coating of the nanoparticles by the focused vibration of the ultrasonic wave, thereby releasing the dye or indicator into the circulation of the patient.”  Therefore, the earliest priority date to which instant claims 1-13 are entitled is 26 October 2018, which is the earliest provisional application supporting the claimed combination under examination (provisional App. No. 62/577,485).  While this is linked via PCT/US2018/054880, to which the instant application also relates as continuation-in-part, the claimed subject matter is equally supported in at least the claims of the PCT.  It is also noted that another earlier-filed provisional application, App. No. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 1 prescribes a step of “imaging a body region of the patient so as to detect the dye or indicator released into the circulation of the patient.”  However, the claims are drawn to “[...] an imaging method using compressive, non-thermal low power focused ultrasound,” as recited in the preamble.  No other imaging modalities are recited and it is unclear how imaging under ultrasound would result in the dye or indicator (i.e., fluorescein, as evidenced by dependent claim 8) being detectable.  Clarification is required.
The term “about” in each of claims 2-4 is a relative term which renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 2016/0022976) in view of Jin et al. (US 2010/0303716).
Regarding claim 1, the prior work of Peyman details a cancer treatment and imaging method including administering a plurality of nanoparticles coated with an activatable cell-penetrating peptide which is used “in localizing and destroying cancer cells [...],” as in [0024].  See also [0026], in which the nanoparticles additionally include a targeting agent in the form of antitumor-antibody-labeling which forms “a nanoparticle/cell complex at a tumor site” and [0029] for polymer coatings and inclusion of a gene and/or drug for targeted delivery.  A dye or indicator is also incorporated into the nanoparticles/liposomes, as in at least [0022], and is visualized under an imaging modality upon release of the dye by treatment methods applied to the nanoparticles.  See at least [0075]-[0076] and imaging details at [0147] upon release from the nanoparticles/liposomes while circulating in the patient.  The prior disclosure specifically 
Further regarding claim 1, while Peyman details exciting the nanoparticles with focused ultrasound, as in at least [0084] and releasing associated chemical entities by application of focused ultrasound in [0091] and [0099]-[0100], the ultrasound parameters used are disclosed to produce a heating effect and the energy applied is therefore not “non-thermal” as claimed.  That being said, the prior work of Peyman further contemplates non-thermal treatment methods in at least [0134] to achieve the same effect of releasing chemical entities associated with the administered nanoparticles at a target site, but these non-thermal penetration enhancing methods are not specifically implemented by ultrasound.  In the same field of nanoparticle agent delivery, Jin exploits use of low frequency non-thermal ultrasound to vibrate the nanoparticle capsules for enhanced release of tracers or drugs, as in at least [0133]-[0134] and shown in Fig. 2(c).  The example frequency of 20 kHz falls within the range set forth for the first compressive, non-thermal, low power focused mode in claim 2 and the vibrating/agitating effect described is understood to be effective to “peel off” the polymer coating, as claimed, since Jin’s nanoparticles also specifically include a polymer shell in combination with pharmaceutical compositions consistent with those claimed, as in at least [0018]-[0019] and [0038].  In view of the collective evidence, it would have been obvious to those skilled prior to the effective filing date to modify the methods of the prior work of Peyman to incorporate non-thermal focused ultrasound in addition to the thermal focused ultrasound methods in order to provide dual modes of enhanced release of the compounds contained within the nanoparticles, which is consistent with the cited teachings from Jin in which multiple treatment modes are applied, with some specifically 
Regarding claims 3, the cited methods of Peyman specifically include heating by application of ultrasound at operational parameters which are effective to heat the administered nanoparticles to the temperature range claimed, as in cited [0099].  This will necessarily achieve the claimed effects of damaging tumor cell membranes, which is further detailed with respect to temperature increases in the range claimed at [0051].  Additionally, since the composition of the nanoparticles of the prior work of Peyman includes each of the chemical entities claimed, the melting effect of the polymer coating is also understood to be achieved.  See also [0216] for heating of the nanoparticles to release fluorescein dye.
Further regarding claim 3, Jin is further specific to periods of nanoparticle heating with periods of nanoparticle vibration/agitation by ultrasound, as in at least [0076]-[0077], in which multiple effects inclusive of temperature rise and mechanical vibration are achieved with the application of various forms of energy being “applied to the individual in a periodic, or on-and-off pattern, thereby controlling the release of a compound [...] from the nanosphere [...].”  The collective teachings of Jin therefore suggest alternating heating via at least one modality and vibrating/agitating by non-thermal ultrasound delivery and it would have been obvious to further modify the methods of Peyman to include alternating energy delivery in order to achieve the desired treatment effects.  While Jin’s heating is not necessarily achieved by application of ultrasound, as other heating modalities are described, the method resulting from the combined teachings would include heating by ultrasound, as from primary reference Peyman in cited [0091] and [0099]-[0100], and vibrating by non-thermal ultrasound, as in the modification incorporating Jin’s teachings presented with respect to parent claim 1.  It is further noted that 
Regarding claim 5, the nanoparticles exploited in the methods of Peyman are optionally piezoelectric nanoparticles, as in [0040], [0069].  It would have been obvious to provide piezoelectric nanoparticles in order to produce an electric current for altering membrane potential when exposed to ultrasound energy, as taught in cited [0069].
Regarding claim 6, Peyman is specific to the nanoparticles including medication, as cited with respect to claim 1, and optionally includes at least anti-VEGFs, as in at least [0088].  It would have been obvious to provide anti-VEGF in the nanoparticle capsule in order to achieve predictable therapeutic results with respect to reducing vascularization at the tumor site, for example.
Regarding claim 7, the intended patient targeted in the methods of Peyman is known to have an active tumor, as in cited [0024], as well as be in a state of immunosuppression, as in [0026] and would therefore be understood to have exhausted cytotoxic lymphocytes in the microenvironment of the tumor and thus require the various treatments delineated in Peyman.  See also [0087] describing the state of the intended patient population.  Additionally, delivery of nanoparticles including the anti-VEGs cited with respect to parent claim 6 is understood to be controlled delivery at the targeted microenvironment (see, for example, targeted cellular treatment in [0002]).  Preventing a cytokine storm is an additional object of the prior work of Peyman, as in [0096].  Plasmapheresis is additionally utilized in [0247].  It would have been obvious to those skilled to collectively apply each of these treatments in order to achieve known therapeutic effects.

Regarding claim 9, the nanoparticles specifically comprise liposomes, as detailed with respect to claim 1 and set forth in Peyman in at least [0066].
Regarding claims 10 and 11, Peyman additionally details that the nanoparticles may include an associated viral agent, such as a tumoricidal virus and/or an immune-stimulating VLP, as in [0026].  See also [0035].  The controlled delivery by ultrasonic energy to perturb the polymer coating (inclusive of heating and vibrational effects, as from the combination presented with respect to parent claim 1) would necessarily result in the associated viral agents being released.  The tumoricidal virus cited is known to preferentially infect and kill tumor cells and enhancing the cellular immune response, as claimed, and the VLP cited is known to generate biosignals which stimulate the patient’s T-cells/killer cells.
Regarding claims 12 and 13, Peyman details that the medication is incorporated into the polymer coating, as cited with respect to claim 1, and further discloses that the nanoparticles “may be administered by any route” and specifically details mucosal spray “for travel through the olfactory nerves to various areas of the brain” in [0074].  Peyman is further specific to stem cell delivery administered with the nanoparticles, as in [0114].
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman in view of Jin et al., as applied to claim 1, and further in view of Xin et al. (“Clinical applications of low-intensity pulsed ultrasound and its potential role in urology,” Transl Androl Urol. 2016 Apr; 5(2): 255–266).
2, as under the heading Ultrasound intensity in the second column of p. 256.  It would have been obvious to further modify the method of Peyman to include intensity of about 1 Watt per square centimeter, as this is typical for therapeutic ultrasound applications and achieves expected results with respect to stimulating biological processes, for example.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman in view of Jin et al., as applied to claim 3, as evidenced by Kruse et al. (“Spatial and Temporal Controlled Tissue Heating on a Modified Clinical Ultrasound Scanner for Generating Mild Hyperthermia in Tumors,” IEEE Trans Biomed Eng. 2010 Jan; 57(1): 155–166).
The modified method of Peyman includes all features of the invention as substantially claimed as detailed above with respect to claims 1 and 3.  Additionally, each of Peyman and Jin teach ultrasound frequencies which overlap with the thermal frequencies claimed.  See at least Peyman at [0201] and Jin at [0084].  Neither reference is specific to the claimed numerical ranges on power; however, Peyman establishes that controlled ultrasound is applied to achieve the same effects with respect to elevated temperature, as in [0099] and cited with respect to claim 3.  Kruse teaches similar methods of controlled heating of tumors, inducing “mild-hyperthermia” in the range of 37-42ºC, as in the abstract.  While the specific power values claimed are not set 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11, 13, 14, 22 and 23 of copending Application No. 17/220,878.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a cancer treatment and imaging method using compressive, non-thermal low power focused ultrasound.  While the conflicting claims are broader in that they (1) recite the nanoparticles in the alternative with liposomes and micelles, and (2) recite the cell penetrating peptides in the alternative with polymer, the set of alternatives inclusive of those recited in the instant application anticipate claims of the instant application.  Other than where specifically addressed, the dependent claims correspond in scope.  Instant claim 5 differs from conflicting claim 5 in that conflicting claim 5 recites the first compressive mode and the second focused ultrasound modes in the alternative, with the set of alternatives again anticipating the instant claims.  Instant claim 8 differs from conflicting claim 8 in that conflicting claim 8 recites fluorescein in the alternative with methylene blue, with the set of 
The above is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure.  The inventor’s earlier work in US 8,481,082 is cited as relevant to hyperthermal 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793